DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 March 2021.
Applicant's election with traverse of claims 1-5, 13-14 in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the various embodiments of a single inventive concept.  This is not found persuasive because ultimately a burden exists upon Examiner to search the various embodiments and consider the patentability thereof, wherein in doing so Examiner is required to perform different search queries and search different classes/subclasses thereof.  Ultimately, Applicant is reminded that should a generic or linking claim be found allowable, surely rejoinder will occur.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because the drawings are not completely clear or are illegible, see Specifically in Figures 1 and 3, specifically around part 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  Applicant claims “so as to minimizes”, this grammatically should be “so as to minimize”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “the venturi” in line 10, this claim language is indefinite as each one of the plurality of washing machines has a venture, so more than one venture exists, wherein Applicant should consider claiming “the respective venturi”.
Regarding claim 1, Applicant claims “wherein at least one sensor is located…”  This claim language is indefinite as Examiner is unsure where the at least one sensor is located.
Regarding claim 2, Applicant claims “the venturi” in lines 3 and 4, this claim language is indefinite as each one of the plurality of washing machines has a venture, so more than one venture exists, wherein Applicant should consider claiming “the respective venturi”.
Regarding claim 3, Applicant claims “the washing machine” in line 3, this claim language is indefinite there are a plurality of washing machines, wherein Applicant should consider claiming “the respective washing machine”.

Regarding claim 4, the claim language regarding “within the wash water prior to the wash water” is indefinite.  Specifically, this claim language at the very least lacks antecedent basis as Applicant has not previously claimed “a wash water” and what is the definition of the wash water, when ozone has mixed with the water or when it enters the washing machine?
Regarding claim 5, this claim is rejected for containing the same indefiniteness issues as claim 1, from which it depends.
Regarding claims 13 and 14, claims 13 and 14 recite the limitation "the at least one negative pressure sensor/switch" in lines 2, 6, and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Applicant at the very least has not claimed a switch and at the most has improperly broadened the scope of the claim language of a dependent claim.
Regarding claim 14, Applicant claims in lines 1-2, “wherein the ozone generator has at least an infinitely variable ozone production rate”.  Examiner asks how can the ozone generator have more than an infinitely variable ozone production rate?  This claim language is indefinite.
Regarding claim 19, Applicant claims in line 15, “locating at least one sensor…”  This claim language is indefinite as Examiner is unsure where the at least one sensor is located.
Regarding claim 19, claim 19 recites the limitation "the at least one negative pressure sensor/switch" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant at the very least has not claimed a switch and at the most has improperly broadened the scope of the claim language of a dependent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120017379 to Moore et al. (Moore).
Regarding claims 1 and 19, Moore teaches an ozone production system for producing ozone (Fig. 2, generally) and method thereof (see Fig. 2 and 5), the ozone production system comprising: a washing machine (Fig. 2, part 12); an ozone generator for generating ozone for supply to the washing machine (Fig. 2, part 14); an ozone supply conduit for supplying ozone from the ozone generator to the washing machine (Fig. 2, near arrow with O3); the washing machine having a respective venturi (Fig. 2, part 20) located along a water supply conduit between a water source and an inlet into 
However, this is merely an obvious duplication of parts that has not been shown to produce a new and unexpected result all in order to achieve the predictable result of better cleaning the clothes therein.  See MPEP 2144.04, VI, B.
Regarding claim 2, Moore as modified is relied upon as above in claim 1.  Moore as modified teaches wherein the ozone supply conduit is connected to a throat of each respective venture so that as the water from the water source flows through the venturi into the washing machine, the water is accelerated and generates a vacuum in the throat of the venturi (Fig. 2, at part 20c, wherein one of ordinary skill realizes this is how venturis work, see also paragraph 55).
Regarding claim 3, Moore as modified is relied upon as above in claim 1.  Moore as modified does not teach wherein each respective venturi is located along the water supply conduit less than about 30 inches from an inlet of the washing machine.
However, wherein the general conditions of a claim are disclosed in the prior art with respect to the washing machine ozone generating device, it is not inventive to discover the optimum or workable ranges between said components by routine experimentation.  See MPEP 2144.05, II, A.
Regarding claim 4, Moore as modified is relied upon as above in claim 1.  Moore as modified teaches wherein each respective venturi is located along the water supply conduit, adjacent and inlet of the washing machine so as to minimize a duration of time that the ozone is present within the wash water prior to the wash water and ozone being supplied to an internal drum of the washing machine (Fig. 2, part 20 following the line down to part 12).
Regarding claim 5, Moore as modified is relied upon as above in claim 1.  Moore as modified teaches wherein a restrictor module is located downstream of the ozone generator for restricting flow of the ozone, which is generated by the ozone generator, and drawn in by the negative pressure created in the ozone supply conduit (Fig. 5, part 130).
Regarding claim 13, Moore as modified is relied upon as above in claim 1.  Moore as modified teaches wherein the at least one negative pressure sensor, comprises a single negative pressure detector for detecting the negative pressure created within the ozone supply conduit, and the single negative pressure detector supplying a signal to the control box which varies ozone production based upon the 
Regarding claim 14, Moore as modified is relied upon as above in claim 13.  Moore as modified teaches wherein the ozone generator has an infinitely variable ozone production rate, and the control box controls the ozone generator to produce ozone based upon the negative pressure detected by the at least one negative pressure sensor (paragraphs 35-38 and 54-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711